     Case 2:19-cv-01334-JAD-BNW Document 37 Filed 08/02/21 Page 1 of 3




 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7                                                   ***
 8    Francisco Vidal,                                      Case No. 2:19-cv-01334-JAD-BNW
 9                           Plaintiff,
                                                            Order
10           v.
11    J Lindsey, et al.,
12                           Defendants.
13

14           Before the Court is pro se Plaintiff Francisco Vidal’s motion requesting several forms of

15   relief. ECF No. 36. No defendants have been served and thus, no response was (or will be) filed.

16      I.        Background

17           Plaintiff previously filed a motion to proceed in forma pauperis, which was granted. ECF

18   No. 13. In November 2020, the Court screened his complaint and recommended that some claims

19   proceed and some claims be dismissed. ECF No. 33. The district judge assigned to this case

20   adopted this report and recommendation in December 2020. ECF No. 34.

21           Now, in July 2021, Plaintiff requests several forms of relief. ECF No. 36. Plaintiff

22   requests that (1) any delays be excused; (2) Defendants be served; (3) the case proceed; (4) the

23   Court send him any recent orders or recommendations; (5) the court send him a copy of his

24   complaint; and (6) his address be updated to High Desert State Prison. Id. The Court responds to

25   these requests as follows.

26           First, Plaintiff requests that his delays be excused, that Defendants be served, and that this

27   case proceed. ECF No. 36. Plaintiff delayed over six months in serving Defendants. Federal Rule

28   of Civil Procedure 4(m) provides, in part, “If a defendant is not served within 90 days after the
     Case 2:19-cv-01334-JAD-BNW Document 37 Filed 08/02/21 Page 2 of 3




 1   complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

 2   the action without prejudice against that defendant or order that service be made within a

 3   specified time. But if the plaintiff shows good cause for the failure, the court must extend the time

 4   for service for an appropriate period.” Rule 4(m) requires a two-step analysis to determine

 5   whether to extend the time for service. In re Sheehan, 253 F.3d 507, 512 (9th Cir. 2001). At the

 6   first step, the Court “must” extend the time for service “upon a showing of good cause.” Lemoge

 7   v. United States, 587 F.3d 1188, 1198 (9th Cir. 2009). At the second step, the Court “may” extend

 8   the time for service “upon a showing of excusable neglect.” In re Sheehan, 253 F.3d at 512.

 9          For the first step, good cause is equated with diligence. Hunter v. Nat'l Relocation Van

10   Lines, 2018 WL 3633918, at *2 (D. Nev. July 31, 2018). At a minimum, however, good cause

11   means excusable neglect. In re Sheehan, 253 F.3d at 512. A plaintiff may be required to show the

12   following factors to bring an excuse to the level of good cause: (1) the party to be served received

13   actual notice of the lawsuit; (2) defendant would suffer no prejudice by the extension; and (3)

14   plaintiff would be severely prejudiced if his complaint were dismissed. Id. at 512. The Court must

15   afford a pro se civil rights litigant “considerable leeway,” “especially when the litigant is

16   incarcerated.” McGuckin v. Smith, 974 F.2d 1050, 1058 (9th Cir. 1982) (emphases omitted),

17   overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

18          At the second step, Rule 4 “permits the district court to grant an extension even in the

19   absence of good cause,” so long as there is excusable neglect. Efaw, 473 F.3d at 1040; Lemoge,

20   587 F.3d at 1197. The Ninth Circuit has not articulated a test to determine excusable neglect, but

21   the trial court’s discretion at the second step “is broad.” In re Sheehan, 253 F.3d at 513. Other

22   courts have allowed the following equitable factors to guide their discretion: (1) the danger of

23   prejudice to the opposing party; (2) the length of the delay and its potential impact on judicial

24   proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith.

25   Trueman v. Johnson, 2011 WL 6721327, at *5 (D. Ariz. 2011).

26          Here, Plaintiff does not demonstrate good cause or excusable negligent for waiting over

27   six months to serve defendants. Plaintiff states that he has been unable to receive court orders due

28   to pandemic-related issues. ECF No. 36. However, Plaintiff provides no further explanation for


                                                  Page 2 of 3
     Case 2:19-cv-01334-JAD-BNW Document 37 Filed 08/02/21 Page 3 of 3




 1   this assertion, no orders have been returned as undeliverable, and Plaintiff never brought this

 2   issue to the Court’s attention or requested help in receiving court orders. Accordingly, Plaintiff

 3   has not met his burden to show that the time for service should be enlarged. If Plaintiff would like

 4   his delay in serving Defendants excused, Defendants to be served, and this case to proceed, he

 5   must file a motion requesting enlargement of the time for service and requesting that Defendants

 6   be served. In his motion, Plaintiff must show good cause or excusable neglect for waiting to serve

 7   Defendants, as explained above. Plaintiff must file this motion by August 20, 2021, or the Court

 8   may recommend that this case be dismissed.

 9          Second, Plaintiff requests that the Court send him copies of recent orders and

10   recommendations, as well as a copy of his complaint. The Court will kindly ask the Clerk of

11   Court to send Plaintiff a copy of the Court’s report and recommendation at ECF No. 33, the

12   Court’s order at ECF No. 34, and Plaintiff’s complaint at ECF No. 23.

13          Third and finally, the Court has already updated Plaintiff’s address, as he requests.

14          IT IS THEREFORE ORDERED that Plaintiff’s motion at ECF No. 36 is GRANTED in

15   part and DENIED in part, as explained in this order.

16          IT IS FURTHER ORDERED that if Plaintiff would like his delay in serving Defendants

17   excused, Defendants to be served, and this case to proceed, he must file a motion requesting

18   enlargement of the time for service and requesting that Defendants be served. In his motion,

19   Plaintiff must show good cause or excusable neglect for waiting to serve Defendants, as explained

20   above. Plaintiff must file this motion by August 20, 2021, or the Court may recommend that this

21   case be dismissed.

22          IT IS FURTHER ORDERED that the Clerk of Court shall send Plaintiff a copy of the

23   Court’s report and recommendation at ECF No. 33, the Court’s order at ECF No. 34, and

24   Plaintiff’s complaint at ECF No. 23.

25   DATED: August 1, 2021.

26
                                                            BRENDA WEKSLER
27                                                          UNITED STATES MAGISTRATE JUDGE
28


                                                 Page 3 of 3
